Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9, lines 3-4, 13, 18, 25, 40: “…which correspond to a one-to-one basis…” changed to: “…which correspond on a one-to-one basis…”

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Nakashima et al. (US20150053285). Nakashima et al. fails to teach/disclose all of the limitations and particular sequence steps of independent claims 1, 9 and 10, including the following limitations of claim 1: “a discharge execution step of supplying the processing liquid to the elevating portion and causing the nozzle to discharge the processing liquid by supplying the processing liquid to the branching portion from the common piping at a flow rate larger than a maximum value of a flow rate of the processing liquid which flows from the branching portion toward the lowering portion”, the following limitations of claim 9: “an abnormality detection step of causing a plurality abnormality detectors, which correspond on a one-to-one basis to the plurality of discharge valves, to detect an abnormality of the plurality of discharge valves;”, and the following limitations of claim 10: “a discharge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711